          Case 1:19-cv-10205-MKV Document 41 Filed 02/05/21 Page 1 of 1


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC #:
 BRADLEY SHOVE,                                                     DATE FILED: 2/5/2021

                             Plaintiff,
                                                                 1:19-cv-10205-MKV
                     -against-

 INTELLIGRATED SYSTEMS, INC., and                                       ORDER
 HONEYWELL INTERNATIONAL, INC.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On February 5, 2021, the Court held a Post-Discovery Conference. The Court advised

the parties to prepare for trial to begin on April 12, 2021. The parties must consult the Trial

Procedures in the Court’s Individual Rules of Practice in Civil Cases, which provide that the

parties must submit a proposed Joint Pretrial Order and other required pretrial filings by March

8, 2020. However, in light of the parties’ ongoing attempts to resolve this matter consensually,

by March 5, 2021, the parties may file a joint letter informing the Court of the status of their

settlement negotiations and, if appropriate, request an extension of time to file their proposed

Joint Pretrial Order and other required pretrial filings.

SO ORDERED.
                                                       _________________________________
Date: February 5, 2021                                 MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
